UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4524
KEISHA N. BRUTON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-99-232)

                  Submitted: December 21, 2000

                      Decided: April 17, 2001

   Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Brian J.
Kornbrath, Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Rebecca A. Betts, United States Attorney, Ray
M. Shepard, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.
2                      UNITED STATES v. BRUTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Keisha Bruton appeals her conviction and sentence imposed fol-
lowing a guilty plea to possession of cocaine base with the intent to
distribute, in violation of 21 U.S.C.A. § 841 (West 1999). Bruton
claims on appeal that the district court erred by denying her motion
to suppress the evidence against her and erred at sentencing. Finding
no error, we affirm.

   Bruton contends that the district court erred in denying her motion
to suppress the evidence obtained as a result of a search of her purse
at the Amtrak station in Charleston, West Virginia. "The presence or
absence of reasonable suspicion must be determined in light of the
totality of the circumstances confronting a police officer, including all
information available to an officer and any reasonable inferences to
be drawn at the time of the decision to stop a suspect." United States
v. Crittendon, 883 F.2d 326, 328 (4th Cir. 1989). We have reviewed
the record and the claims of error advanced by Bruton and find the
district court did not err in denying Bruton’s motion to suppress the
evidence found as a result of her stop and subsequent search. See
Terry v. Ohio, 392 U.S. 1, 30 (1968); see also INS v. Delgado, 466
U.S. 210, 216-17 (1984).

   With regard to Bruton’s claims of error by the district court at sen-
tencing, we conclude that the court’s finding encompasses all neces-
sary factual predicates to support an offense-level enhancement for
obstruction of justice. Bruton’s false testimony regarding her purpose
for travel, which she gave at the hearing on her motion to suppress,
was directly related to the issue at the hearing—whether the officers
reasonably assessed Bruton’s behavior leading up to the stop and
search of her bags and purse. We therefore find the district court did
not err by enhancing Bruton’s base offense by two levels, pursuant to
U.S. Sentencing Guidelines Manual § 3C1.1 (1998), for wilfully testi-
                      UNITED STATES v. BRUTON                        3
fying falsely to a material matter. See United States v. Murray, 65
F.3d 1161, 1165 (4th Cir. 1995), vacated in part on other grounds,
No. 97-6737, 176 F.3d 476 (4th Cir. Apr. 6, 1999) (unpublished).

   As to Bruton’s claim that the district court should have reduced her
offense level because she played a minor role in the offense, pursuant
to USSG § 3B1.2(b) (1998), we find the district court did not clearly
err by declining to accept Bruton’s account of her role in the offense.
See United States v. Lipford, 203 F.3d 259, 272 (4th Cir. 2000);
United States v. White, 875 F.2d 427, 434 (4th Cir. 1989).

   Finally, we have considered the effect of Apprendi v. New Jersey,
530 U.S. 466, 120 S.Ct. 2348 (2000), and find that, because Bruton’s
five-year term of supervised release did not exceed the statutory max-
imum set out in 21 U.S.C.A. § 841(b)(1)(C) (West 1999), her sen-
tence is permissible under Apprendi. See United States v. Pratt, No.
99-4424, 2001 WL 101457, at *6-7 (4th Cir. Feb. 7, 2001).

  Accordingly, we affirm Bruton’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
could not aid in the decisional process.

                                                          AFFIRMED